Citation Nr: 0925384	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  02-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to increased disability ratings for left 
herniorrhapy residuals, evaluated as zero percent 
(noncompensable) disabling for the period from June 29, 2000, 
through December 2, 2008; and evaluated as 30 percent 
disabling from December 3, 2008.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1960 to 
December 1962.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the RO 
that assigned a 10 percent disability rating for service-
connected left herniorrhapy residuals on the basis of a 
painful and tender scar, effective June 29, 2000.  The 
Veteran timely appealed for an increased disability rating.

During the March 2005 hearing before the undersigned in 
Washington, D.C., the Veteran clarified that his disagreement 
is with regard to the underlying hernia condition and not the 
separate rating for the scar residual.

In September 2005 and in September 2008, the Board remanded 
the matter for additional development.

In February 2009, the RO assigned a 30 percent disability 
rating for left herniorrhapy residuals, effective December 3, 
2008.

Because higher evaluations are available for left 
herniorrhapy residuals, and the Veteran is presumed to seek 
the maximum available benefit for a disability, the claim 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.  For the period from June 29, 2000, to December 2, 2008, 
the Veteran's left herniorrhapy residuals have been 
manifested by complaints of pain and a small, postoperative 
and recurrent hernia that is not readily reducible; a large, 
postoperative, and recurrent inguinal hernia that is not 
readily reducible and considered inoperable has not been 
demonstrated.

2.  Since December 3, 2008, the Veteran's left herniorrhapy 
residuals have been manifested by complaints of pain and a 
small, postoperative and recurrent hernia that is not readily 
reducible; a large, postoperative, and recurrent inguinal 
hernia that is not readily reducible and considered 
inoperable has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for left 
herniorrhapy residuals from June 29, 2000, to December 2, 
2008, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.7, 4.114, Diagnostic Code 7338 
(2008).

2.  The criteria for a rating in excess of 30 percent for 
left herniorrhapy residuals, for the period from December 3, 
2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.7, 4.114, Diagnostic Code 7338 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through September 2005 and November 2008 letters, the RO or 
VA's Appeals Management Center (AMC) notified the Veteran of 
elements of an increased rating claim and the evidence needed 
to establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the November 2008 letter, the AMC specifically notified 
the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the Veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim.  The letters are deficient as to both 
content and timing.  The Veteran, however, has demonstrated 
actual knowledge of the criteria for a higher rating.  At the 
Board hearing, the Veteran described problems with regard to 
the left herniorrhapy residuals on a day-to-day basis, and 
reported still having pain in the area of the scar.  The 
Veteran has been represented by a Veterans' Service 
Organization throughout this appeal.  As such, any notice 
error is not prejudicial because the Veteran has demonstrated 
actual knowledge of the information that is necessary to 
support the claim.  Indeed, the Veteran has not alleged any 
VCAA notice error.  Hence, the notice deficiencies do not 
affect the essential fairness of the adjudication.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Increased Disability Ratings

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Service connection has been established for residuals of left 
herniotomy, effective December 1974.

The RO assigned a 0 percent (noncompensable) disability 
rating for left herniorrhapy residuals for the period from 
June 29, 2000 (date of increased rating claim), to 
December 2, 2008; and assigned 30 percent disability rating 
from December 3, 2008, under 38 C.F.R. § 4.118, Diagnostic 
Code 7338, pertaining to inguinal hernia.  The Board notes 
that a separate 10 percent disability rating has been 
assigned under 38 C.F.R. § 4.118, Diagnostic Code 7804, for 
scar residuals of the left herniorrhapy, which is not 
currently on appeal.

Pursuant to Diagnostic Code 7338, a 10 percent rating is 
warranted for a postoperative recurrent inguinal hernia, 
which is readily reducible and well supported by a truss or 
belt.  A 30 percent rating is warranted if the inguinal 
hernia is small, postoperative and recurrent, or is 
unoperated and irremediable, and is either not well supported 
by a truss or is not readily reducible.  A 60 percent rating 
is warranted for an inguinal hernia which is large, 
postoperative, and recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 
7338.  

The Veteran contends that his left herniorrhapy residuals are 
chronic and limit his daily activities.  His medical history 
reflects that the Veteran injured himself in service while 
lifting heavy water barrels, and that he initially underwent 
surgery for an inguinal hernia.  The Veteran had repeated 
surgeries for adhesions, and he continues to have problems 
and pain in the area.

Correspondence, dated in June 2000, from the Veteran's 
treating physician, Sanjeev Rajpal, M.D., indicates that the 
Veteran suffered from neuroma in the scar of his recurrent 
inguinal hernia repair, and received nerve block treatment.

In March 2005, the Veteran testified that he had about seven 
operations in the area and had nerve entrapment.  He took 
nerve blocks every three months until, finally, the nerve was 
surgically removed.  The Veteran testified that he still has 
pain in the area, which limits his day-to-day activities.

The Veteran underwent a VA examination in July 2007.  The 
examiner noted that the Veteran has chronic pain in the 
hernia repair area.  The examiner also noted that nerve 
damage had been done, and the nerve was removed.

Examination of the Veteran in December 2008 revealed a small 
left hernia protrusion without clearly defined margins, of 
approximately four centimeters.  The protusion was more 
notable when standing.  The area was tender with palpation, 
and the hernia was recurrent and not reducible.  The Veteran 
reportedly wore a "jock strap" that provided fair support.  
The Veteran also reported that he was unable to do strenuous 
household chores, and that his exercise was limited to 
walking.  

In this case, the overall evidence reflects that, throughout 
the course of the period on appeal, the Veteran's left 
herniorrhapy residuals have been manifested by complaints of 
pain and a small, postoperative and recurrent hernia that is 
not readily reducible.  These symptoms meet the criteria for 
a 30 percent, but no higher, disability rating under 
38 C.F.R. § 4.118, Diagnostic Code 7338.  The evidence does 
not reflect findings of a large, postoperative, and recurrent 
inguinal hernia that is not readily reducible and considered 
inoperable to warrant a disability rating in excess of 30 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7338.  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).   However, here, the evidence reflects that the 
Veteran's symptoms have remained constant throughout the 
course of the period on appeal and, as such, staged ratings 
are not warranted.

In addition, there is no showing that the Veteran's service-
connected disability has resulted in so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the Veteran's disability has not been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  The Veteran 
is not currently working, and there is no evidence of recent 
hospitalizations.  In the absence of evidence of any of the 
factors outlined above, the criteria for referral for 
consideration of an extraschedular rating have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

Thus, the weight of the evidence favors the grant of a 30 
percent disability rating for left herniorrhapy residuals for 
the period from June 29, 2000, to December 2, 2008; and is 
against a disability rating in excess of 30 percent for left 
herniorrhapy residuals from December 3, 2008.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2008). 


ORDER

A 30 percent disability rating for left herniorrhapy 
residuals, for the period from June 29, 2000, to December 2, 
2008, is granted, subject to the pertinent legal authority 
governing the payment of monetary awards.

A disability rating in excess of 30 percent for left 
herniorrhapy residuals, for the period from December 3, 2008, 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


